Case: 12-10614     Date Filed: 06/05/2013   Page: 1 of 5




                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-10614
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 6:10-cv-00851-JA-GJK



JOSE DESRAVINES, individually and jointly,
ROOSEVELT DESRAVINES, individually and jointly,
GISLENE LAURORE, individually and jointly,


                                                               Plaintiffs-Appellants,


                                       versus


ORANGE COUNTY SHERIFF'S OFFICE,
OFFICER RICHARD PEREZ,
in his professional and individual capacities,
J.C. PENNEY CORP, INC.,
JOSE GONZALEZ,
in his professional and individual capacities,
JOAN ALKEMA,
in her professional and individual capacities,
WFTV, INC., et al.,
              Case: 12-10614     Date Filed: 06/05/2013   Page: 2 of 5


                                                              Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (June 5, 2013)

Before BARKETT, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

      Jose Desravines (“Jose”), Roosevelt Desravines (“Roosevelt”), and Gislene

Laurore, (collectively, the “plaintiffs”), proceeding pro se, filed an amended civil

rights complaint under 42 U.S.C. § 1983 and Florida law arising from their arrests

for an alleged theft from J.C. Penney Corporation, Inc. (“J.C. Penney”). They

brought their claims against the following parties: (1) the Orange County Sheriff’s

Office (“Orange County”); (2) Richard Perez, a deputy for Orange County; (3) J.C.

Penney; (4) Jose Gonzalez, a security guard at J.C. Penney; (5) Joan Alkema, a

security guard at J.C. Penney; (6) WFTV, Inc. (“WFTV”); (7) the Florida State

Attorney’s Office; (8) Prosecutor Kelly Hicks; (9) Judge Martha C. Adams;

(10) Judge Jerry L. Brewer; (11) the Umansky Law Firm, P.A. (“Umansky”), a

private law firm; (12) Gary Schwartz, Esq., the plaintiffs’ private defense attorney;

and (13) John Does and Jane Does. (Id.).




                                          2
              Case: 12-10614      Date Filed: 06/05/2013   Page: 3 of 5


      The plaintiffs were arrested when the security guards Gonzalez and Alkema

informed Deputy Perez that they hadobserved the plaintiffs shoplift several items

from the store. The remaining defendants were involved thereafter in the state

criminal proceedings. Attachments to the amended complaint included the

incident report filed by Deputy Perez indicating that Deputy Perez responded to a

call about shoplifting and, upon arrival, Gonzalez, a loss prevention officer at J.C.

Penney, informed him that he had observed Roosevelt and Jose, in the presence of

two children, conceal fragrance bottles and had also observed Laurore conceal a

suit in her handbag. Gonzalez further stated that all three and the children exited

the store without paying for the items, at which point Gonzalez arrested them. The

exhibits also showed that the state entered a nolle prosequi in regard to the petit

theft charges against Roosevelt and Laurore and that Jose was convicted of petit

theft in the first degree and moved for a new trial after his conviction.

      The plaintiff’s amended complaint contained nine counts, the first five of

which raised the following claims under § 1983 against all defendants:

(1) unreasonable search and seizure under the Fourth Amendment; (2) unlawful

arrest under the Fourth, Fifth, and Fourteenth Amendments; (3) illegal strip search

under the Fourth, Fifth, Ninth, and Fourteenth Amendments; (4) conspiracy under

the First, Fifth, Sixth, and Fourteenth Amendments; and (5) “refusing or neglecting

to prevent” the deprivation of constitutional and statutory rights.


                                           3
               Case: 12-10614     Date Filed: 06/05/2013   Page: 4 of 5


      In the remaining four counts, plaintiffs raised claims of: malicious

prosecution against all defendants; Florida common law assault against all

defendants; common law conversion against Deputy Perez, Gonzalez, Alkema,

J.C. Penney, Judge Adams, Judge Brewer, Hicks, Schwartz, the State Attorney’s

Office, and Orange County; and intentional infliction of emotional distress against

all defendants.

      The Plaintiffs appeal pro se the district court’s grant of the defendants’

motions to dismiss the civil rights complaint and the denial of their (1) motion to

vacate judgment or for leave to amend the complaint, (2) motion for an evidentiary

hearing, and (3) motion to strike the defendants’ responses to their motion to

vacate judgment.

      We have reviewed the multiple arguments made by plaintiffs and, on this

record, find no reversible error. As an initial matter, the plaintiffs have abandoned

any argument concerning (1) their motions for an evidentiary hearing and to strike

the defendants’ responses, (2) their claims for conversion, intentional infliction of

emotional distress, and malicious prosecution, and (3) the dismissal of the

amended complaint as to defendants J.C. Penney Corporation, Inc., Jose Gonzalez,

and Joan Alkema under Fed.R.Civ.P. 4(m) for failure to serve. Moreover, we need

not consider the plaintiffs’ claim under 42 U.S.C. § 1985 because this claim was

not raised before the district court.


                                          4
              Case: 12-10614    Date Filed: 06/05/2013      Page: 5 of 5




      As to the remaining arguments which the Magistrate and the District Judge

carefully considered, we find no error in their judgment.

      AFFIRMED




                                         5